*1235OPINION.
MoRRis:
The question raised by the petitioner has already been considered by the Board and decided adversely to his contention. Harry J. Gutman v. Commissioner, 7 B. T. A. 500; H. E. Newton v. Commissioner, 7 B. T. A. 1153; R. J. Palmer v. Commissioner, 4 B. T. A. 1028; Wm. J. Robb v. Commissioner, 5 B. T. A. 827. In view of those decisions we are of the opinion that the loss sustained by the petitioner in 1921 upon the liquidation of the Healy-Harris Co. was not a “ net loss ” as defined in section 204 (a) of the Revenue Act of 1921.
Reviewed by the Board.

Judgment will be entered for the respondent.